   Case 2:18-cv-08420-RGK-PJW Document 44 Filed 10/30/19 Page 1 of 1 Page ID #:260
  U.S. Department of Justice                      ~~~~~~~~ ~~~~                      PROCESS RECEIPT AND RETURN
  United States Marshals Service                                                     See "Instructions for Service ofProcess by U.S. Marshal"

  PLAINTIFF                                                                                                         COURT CASE NUMBER                       ~(~~'J~3
  UNITED STATES OF AMERICA                                                                                           V 18-8420                               ~~1
  DEFENDANT                                                                                                         TYPE OF PROCESS
  $1,546,076.35 IN BANK FUNDS -REPUBLIC BANK OF ARIZONA'1889,ET AL.                                                COMPLAINT /WARRANT
                     NAME OF INDIVIDUAL,COMPANY,CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

   SERVE
          A'j' ~ ADDRESS (Street or RF'D, ApartmentNo., Ciry, State and ZIP Code)



  SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
                                                                                                               Number of process to be
                                                                                                               served with this Form 285

               AUSA JOHN J. KUCERA
                                                                                                               Number of parties to be                  `
               U. S. COURTHOUSE                                                                                served in this case                      '
               312 N. SPRING STREET, 14TH FLOOR
               LOS ANGELES CA 90012
                                  '                                                                         I Check for service                         "'"
                                                                                                                                                         —.'
                                                                                                            I ....onU.S.A.                 I

     SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE(Include Business and Alternate Addresses.
     All Telephone Numbers, and Estimated Times Availablejor Service):                                                 .—
Foid                                                                                                                  ~~        .Fora
—                                                                                                                     ~+'        —
   CATS: 18-USP-001113 (Acct'1889); 18-USP-001114(Acct'2592); 18-USP-001112 (Acct'1938)                                                        ~        '~'~
   Please seize the defendant funds.
                                                                                                                                                                          ".~"~
   AMENDED TO REFLECT USMS REQUEST                                                                                                                      ~'
                                                                                                                                                        W
                                                                                                                                                    -   o
                                                                                                                                                                        '
                                                                                                                                                                        E, -~'1
  Signahue of Attorney other Origina    requesting service on behalf of:             ~[ PLAINTIFF           TELEPHONE NUMBER        ~              -.DATE ~;            0

                                                                                     ~~~ ~EFE~ANT           (213) 894-3391                     ~ 5/28/1'x'

   SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BEI~OW 'PHIS SINE
I acknowledge receipt for the total    Total Process   District of     District to       ~gna ur                ~MS/Depyty r Clerk                          Date
number of process indicated.                           Origin          Serve            ~                            ~ r ,. i~
(Sign onlyfor USM285 if more                              )]                                                    ~ ~~
than one USM 285 is submitted)               ~         No.~            Na ~                                    'Y / ~

 I hereby certify and return that I ~ have personally served ,~ have legal evidence of service,~ have executed as shown in "Remarks",the process described
 on the individual ,company, corporation, etc., at the address shown above on the on the individual ,company, corporation, etc. shown at the address inserted below.

      I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)
 Name and title of individual served (ifnot shown above)                                                             J A person ofsuitable age and discretion
                                                                                                                       then residing in defendant's usual place
                                                                                                                       of abode
 Address (complete only different than shown above)                                                                     Date                   Time
                                                                                                                        b 7//9(a) i.~~
                                                                                                                        /                                            ~
                                                                                                                        q/G~/e ~.)         .~..~                   ~ Pm

                                                                                                                                 of U.S. Marshal or Deputy


 Service Fee        Total Mileage Charges Forwarding Fee         I Total Charges       I Advance Deposits   I Amount owed to U.S. MarsTial* or
                    including endeavors)                                                                      (Amount of Refund*)


 iG►se~o     ~                ~ #8.00        ~~`?3.00   ~              ~                                $0.00
 ~tvtA~cs: Forwarded to D/AZ on 6/11/19.
           Cowivh,fC . ~cK~c1Pd ~n~c i~-lisp-oaii~3 ~9 ~g-l~sP-Do/i// G//~~/9, u/l~xlc(,~-~td a~ ra /~-use o0/I/~



                       1. CLERK OF THE COURT                                                                                      PRIOR EDITIONS MAY BE USED
                       2. USMS RECORD
                       3. NOTICE OF SERVICE
                       4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,                                                                Form USM-285
                          if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                                Rev. 12/15/80
                       5. ACKNOWLEDGMENT OF RECEIPT                                                                                                          Automated O1/00
